Citation Nr: 1757670	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  09-19 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial compensable rating prior to March 6, 2017 and a rating in excess of 10 percent thereafter for left ear hearing loss.

2.  Entitlement to service connection for degenerative joint disease (DJD) of the left hip (claimed as a left hip condition), to include as secondary to service-connected lumbar spine degenerative disc disease, a left knee condition, or plantar fasciitis, left.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's spouse

ATTORNEY FOR THE BOARD

R. I. Sims, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1997 to July 1999, February 2007 to September 2007, and September 2012 to July 2013.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky that denied service connection for bilateral hearing loss.  

During the pendency of appeal, the RO granted service connection for left ear hearing loss, evaluated as non-compensable effective October 17, 2008.  The RO later increased the disability evaluation to 10 percent, effective March 6, 2017.  

This appeal has previously been before the Board, most recently in February 2017. In a combined decision, the Veteran's claim for service connection for the right ear was dismissed based on withdrawal.  Additionally, the appeal for an initial compensable evaluation of the left ear was remanded to obtain a VA examination.  The Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The issue of entitlement to service connection for DJD of the left hip (claimed as a left hip condition) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  

FINDING OF FACT

The Veteran's left ear hearing loss is manifested by hearing impairment corresponding to auditory acuity of no more than level X in the left ear, and his non-service-connected right ear is assigned an auditory acuity level of level I hearing.


CONCLUSION OF LAW

The criteria for a compensable disability rating for left ear hearing loss prior to March 6, 2017, or a rating in excess of 10 percent thereafter, have not been met. 38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 3.383, 4.1, 4.85, 4.86 Diagnostic Code 6100 (2008, 2011, 2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development. See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

With respect to the duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, and private treatment records have been obtained, to the extent available.  Additionally, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.

The Veteran was afforded three VA examinations in connection with his claim.  Upon review of the evidence, the Board finds that the examination reports indicate that the examiners reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The existing medical evidence of record is therefore adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2; Barr, 21 Vet. App. 303 (2007).  

The Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, that the record includes adequate, competent evidence to allow the Board to decide this matter, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II.  Increased Ratings

The Veteran filed a claim for service connection in October 2008.  After timely appeal, the Veteran was granted service connection for his left ear evaluated as non-compensable, effective October 17, 2008 (the date of claim).  The RO later increased the disability evaluation to 10 percent, effective March 6, 2017.  The Veteran contends that his service-connected left ear hearing loss is more severe than his disability evaluations recognize and warrants an increased rating.  

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work. 38 C.F.R. § 4.2. 

Hearing loss is rated under the criteria of 38 C.F.R. § 4.85, Diagnostic Code 6100.  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are made. Bruce v. West, 11 Vet. App. 405 (1998); Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The regulations set forth eleven auditory acuity levels, designated from Roman numerals I to XI, in escalating order of hearing impairment. 38 C.F.R. § 4.85.  The appropriate auditory acuity level is determined based on a combination of the percentage of speech discrimination and the pure tone threshold average.  The appropriate rating is determined based on a combination of the levels of hearing impairment established for each ear.

Additional considerations apply when exceptional patterns of hearing loss are demonstrated, which are defined as either a) puretone averages of 55 or greater at 1000, 2000, 3000, and 4000 Hertz, or; b) a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 4.86 (a) (2016). Once an acuity level is established for each ear, Table VII, Percentage Evaluations for Hearing Impairment, is used to determine the appropriate disability evaluation. The appropriate rating is determined based on a combination of the levels of hearing impairment established for each ear.  However, as is reflected below, the evidence of record does not show an exceptional pattern of hearing in either ear on audiometric testing.

A change in law occurred during the pendency of this appeal.  Previously, the law required that the non-service connected ear be considered normal when rating unilateral hearing loss, except when such hearing loss in the non-service-connected ear would be independently rated as compensably disabling.  See 38 C.F.R. § 3.383 (2008).  Now, the law allows for compensation for hearing loss as if both ears were service-connected if the service-connected hearing loss is ratable as at least 10 percent disabling and the non-service-connected hearing loss meets the standard for a hearing loss disability for VA purposes under 38 C.F.R. § 3.385 unless the non-service-connected hearing loss is the result of the Veteran's willful misconduct.  See 38 C.F.R. § 3.383 (2011).  The Board will consider first whether the right ear has a hearing loss under 38 C.F.R. § 3.385.  The revised regulations apply to this appeal.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2011).

At the outset, the Board acknowledges that the Veteran's hearing acuity has deteriorated since he was initially service connected (as shown by the results of audiometric testing); however, as discussed below, it has not been shown to be so diminished as to warrant the assignment of a compensable rating prior to March 2017, or a rating in excess of 10 percent thereafter.

A February 2009 VA examination indicates that the Veteran reported sudden left ear hearing loss occurring in October 2007.  The Veteran also reported difficulty with localizing sounds.  On the audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
10
15
LEFT
60
60
35
25
20

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 76 percent in the left ear.

A February 2012 audiogram appears in the service treatment records.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
25
15
LEFT
60
15
35
15
5

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 76 percent in the left ear.

An August 2014 VA examination also appears in the records.  The Veteran reported difficulty understanding on the phone in his left ear and when individuals speaking to him are seated on his left side.  On the audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
20
20
LEFT
65
50
50
30
25

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 4 percent in the left ear.

Application of these findings to the regulations indicates an average hearing threshold of 16 dB in the right ear and 39 dB in the left ear.  This equates to auditory acuity of level I in the right ear and level IX in the left ear, which equates to a noncompensable rating when applied to the rating table.

A March 2017 VA examination also appears in the record.  The Veteran reported that he cannot understand speech very well on his left side.  He also reported that his "ability to work is definitely impacted by his hearing loss."  Audiometric testing showed as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
45
25
LEFT
75
60
45
35
30

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and zero percent in the left ear.

The Board notes that October 2009 private treatment records include an audiological evaluation.  The Veteran's puretone thresholds do not exceed 26 dB in any right ear range.  While his speech recognition score does drop below 94 percent, the examiner, Dr. Alexander, clarified that the speech recognition scores were determined using the NU-6 word list.  VA regulations require the use of the Maryland CNC Test and as such the speech recognition scores are not valid for VA disability rating purposes and this examination cannot be used to determine hearing loss. 38 C.F.R. § 4.85.  The Board is aware that the rating schedule does provide for assessment without use of speech recognition scores, but such is appropriate only when medically certified due to "language difficulties, inconsistent speech discrimination scores, etc." 38 C.F.R. § 4.85(c). These instances are not the case here.  An additional exception under 38 C.F.R. § 4.85(c), for instances of exceptional hearing loss pattern, is also of no benefit, as the results showed that the Veteran's hearing disability did not meet the criteria of an exceptional pattern of hearing loss pursuant to 38 C.F.R. § 4.86.

The Board finds that the Veteran has a "hearing loss disability" in the right ear based only on the March 2017 VA examination.  The objective medical evidence shows plainly that no right ear hearing loss disability existed prior to March 2017.  The Veteran's right ear pure tone thresholds do not exceed 26 or more dB for at least three frequencies at any time.  His speech recognition scores for the right ear were uniformly above 94 percent.  His pure tone thresholds do reach 40 dB or greater only once, at the March 2017.  When applying Table VI, the right ear hearing loss present in March 2017 would merit a numeric designation of level I.  This is the same numeric designation used when a hearing loss disability does not exist in the non-service-connected ear.  Thus, the analysis regarding the appropriate rating is identical under either version of the law in this case. See 38 C.F.R. § 3.383. 

February 2009 examination findings indicate an average hearing threshold of 35 dB and a speech recognition score of 76 in the left ear.  This equates to auditory acuity of level III in the left ear and a noncompensable rating when applied to the rating table.  February 2012 findings indicate an average hearing threshold of 18 dB and a speech recognition score of 76 in the left ear.  This equates to auditory acuity of level III in the left ear and a noncompensable rating when applied to the rating table.  August 2014 findings indicate an average hearing threshold of 39 dB and a speech recognition score of 4 in the left ear.  This equates to auditory acuity of level IX in the left ear and a noncompensable rating when applied to the rating table.  March 2017 findings indicate an average hearing threshold of 43 dB and a speech recognition score of zero percent in the left ear.  This equates to auditory acuity of level X in the left ear and a 10 percent disability rating when applied to the rating table.

As described, the clinical testing conducted during the course of this appeal does not support a compensable rating for the Veteran's left ear hearing loss prior to March 6, 2017.  Additionally, the Board notes that audiological testing after March 2017 does not appear in the record and the Board has not been informed that such testing exists.  As such, the Board has no basis to support a rating in excess of 10 percent since March 6, 2017.  

The Board is mindful that an audiologist must provide a description of the functional effects caused by a hearing loss disability.  The Board finds the VA examiner's observations of the Veteran's comments during the VA examinations are sufficient to comply with the applicable VA policies.  Additionally, the Board has considered various lay statements from the Veteran attesting to the impact of his hearing loss.  The Board recognizes the Veteran is competent to report the symptoms of his hearing difficulty.  However, 38 C.F.R. § 4.85 and 4.86 require that specific auditory thresholds and/or speech recognition scores be shown before impaired hearing may be found to be compensable.  

The Board finds that the functional effects of the Veteran's bilateral hearing loss disability are adequately addressed by the rating assigned.  The Board notes that while the Veteran experiences problems caused by hearing loss, he has not described any unusual impact from his hearing loss.  The manifestations of the Veteran's hearing loss all concern difficulty in hearing conversations and asking people to repeat statements made, which are contemplated by the applicable rating criteria.

Accordingly, the Board finds that the weight of the evidence is against the assignment of a compensable rating for the Veteran's left ear hearing loss disability prior to March 2017 and against a rating in excess of 10 percent thereafter.


ORDER

A compensable rating for left ear hearing loss prior to March 6, 2017 is denied

A rating in excess of 10 percent for left ear hearing loss since March 6, 2017 is denied.


REMAND

The Veteran is currently diagnosed with DJD of the left hip.  Treatment records also note the Veteran may have left hip impingement syndrome.  

The Veteran asserts that he developed a left hip condition during, or subsequent to, his deployment to Africa in 2012. 

While service treatment records do not demonstrate treatment for a left hip condition, the Veteran's contends that his left hip condition was either caused by active service or may otherwise be related to one of his current service-connected disabilities, which include a back disability, a left knee disability, and plantar fasciitis of the left foot.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination of his left hip condition.  The examiner should describe any current disabilities of the left hip, and then address the following questions:

a)   Is it at least likely as not (50 percent probability or greater) that any current left hip disability either began during or was otherwise caused by the Veteran's active duty military service?  Why or why not? 

b)  Is it at least as not (50 percent probability or greater) that a left hip disability was caused by a service connected disability or disabilities, to include, but not limited to, lumbar spine degenerative disc disease, a left knee condition, or plantar fasciitis of the left foot?  Why or why not? 

c)  Is it at least as not (50 percent probability or greater) that a left hip disability was aggravated (made worse) by a service connected disability or disabilities, to include, but not limited to, lumbar spine degenerative disc disease, a left knee condition, or plantar fasciitis of the left foot?  Why or why not? 

If aggravation is found, the examiner should identify the baseline level of severity of the left hip disability before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the left hip disability.  38 C.F.R. § 3.310.
 
2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

Department of Veterans Affairs


